          Case 2:19-cv-04532-MSG Document 4 Filed 10/01/19 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
______________________________________
                                       :
R. CAESER AUGUSTUS                     :
DIGIANVITTORIO,                        :    CIVIL ACTION
                                       :
                   Plaintiff,          :
          v.                           :    No. 19-4532
                                       :
SANTUARY CITY OF                       :
PHILADELPHIA, et al.,                  :
                                       :
                   Defendants.         :
______________________________________:


                                            ORDER

       AND NOW, this 1st day of October, 2019, upon consideration of pro se Plaintiff’s Motion

and “Complaint and Request for Injunction, Need TRO – Ex Parti To Stop Oct 1st 2019 Sheriff

Sale” (ECF Nos. 1, 2), and Plaintiff’s documentation in support thereof, I find as follows:

FACTUAL AND PROCEDURAL BACKGROUND

       1. Plaintiff filed a Motion for a TRO, seeking to prevent an October 1, 2019 sheriff’s sale

           of the property located at 3434 Weymouth Street, Philadelphia, Pennsylvania 19134.

           (ECF No. 2.)

       2. Plaintiff’s Motion indicates that a “Demand Notice,” dated September 26, 2019, was

           hand delivered to “EQC NINE PENN CENTER PROP, and or Silverstein Properties -

           Owner or Management for 1735 Market St. . . . and current Occupants at 1735 Market

           Street, Suite #3750 Philadelphia, Pennsylvania 19103.”          (ECF No. 2, p. 1-2.)

           Summonses were issued as to all defendants, but there has been no formal service in

           accordance with Fed. R. Civ. P. 4. No defendant has appeared.
      Case 2:19-cv-04532-MSG Document 4 Filed 10/01/19 Page 2 of 3



LEGAL STANDARD

    3. The test for reviewing a preliminary injunction and a TRO are the same. NutraSweet

       Co. v. Vit–Mar Enters., Inc., 112 F.3d 689, 693 (3d Cir. 1997). A TRO “should be

       granted only if ‘(1) the plaintiff is likely to succeed on the merits; (2) denial will result

       in irreparable harm to the plaintiff; (3) granting the injunction will not result in

       irreparable harm to the defendant; and (4) granting the injunction is in the public

       interest.’” NutraSweet Co. v. Vit–Mar Enters., Inc., 176 F.3d 151, 153 (3d Cir. 1999)

       (quoting Maldonado v. Houstoun, 157 F.3d 179, 184 (3d Cir. 1998)). The district court

       is afforded discretion to grant or deny a TRO, as such orders are not a matter of right.

       Smith v. Litton Loan Servicing, LP, 2005 WL 289927, at *6 (E.D. Pa. Feb. 4, 2005).

       “Additionally, a TRO can be entered or denied without a hearing if the Court

       determines that there are no relevant facts in dispute.”          Id.; see also Bradley v.

       Pittsburgh Board of Educ., 910 F.2d 1172, 1175-76 (3d Cir.1990).

DISCUSSION

    4. Here, in a separate state-court proceeding, Plaintiff has litigated the real estate tax lien

       issues and resultant sheriff sale relative to the property located at 3434 Weymouth

       Street, Philadelphia, Pennsylvania. See City of Philadelphia vs. DiGianvittorio, No.

       1804T0598 (Phila. C.C.P. 2018) (An August 6, 2019 Order mandated that the premises

       of 3434 Weymouth Street shall be sold at a sheriff’s sale, pursuant to 53 P.S. Sec. 7101,

       et seq.). Independent of the TRO standards, the Third Circuit has clarified that the

       “Rooker–Feldman doctrine bars federal jurisdiction under two circumstances: if the

       claim was actually litigated in state court or if the claim is inextricably intertwined with

       the state adjudication.” ITT Corp. v. Intelnet Int'l, 366 F.3d 205, 210 (3d Cir. 2004)
         Case 2:19-cv-04532-MSG Document 4 Filed 10/01/19 Page 3 of 3



          (internal citations and quotations omitted). Plaintiff’s present request for a TRO

          essentially seeks this Court’s review of that state-court proceeding for the same

          property, which is barred by the Rooker–Feldman doctrine. Therefore, Plaintiff has

          failed to establish a likelihood of success on the merits.

       WHEREFORE, for the reasons set forth above, it is hereby ORDERED that Plaintiff’s

Motion requesting a temporary restraining order and Plaintiff’s Complaint (ECF Nos. 1, 2) are

hereby DISMISSED.




                                                     BY THE COURT:



                                                     /s/ Mitchell S. Goldberg

                                                     ___________________________
                                                     MITCHELL S. GOLDBERG, J.
